DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is a verbatim repetition of limitations in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0121845 to Giewont et al. (Giewont hereinafter) in view of US PGPub 2009/0220352 to Carstensen (Carstensen), US PGPub 2008/0315816 to Hashimoto (Hashimoto), US PGPub 2012/0078222 to Smith et al. (Smith) and US PGPub 2015/0370262 to Hanaoka et al. (Hanaoka).
Regarding claim 1, Giewont teaches driving a piston (type) compressor (1, 2) by a wheel (4) or a crankshaft (paragraph 24), a three phase (u, v, w) motor (M), a frequency converter (FC) controlling the motor, determination of the current shaft position (paragraph 11), and torque control in general (e.g. paragraph 34).  Giewont does not teach producing a torque that follows the load moment of the compressor.  Carstensen teaches another rotary fluid machine with a piston (not illustrated, see paragraph 73) and a motor (not illustrated, see paragraph 83).  Carstensen teaches that it is advantageous to match motor output torque to load torque (paragraphs 81-83) in order to provide constant pressure of pumping.  Therefore, one of ordinary skill in the art would have been motivated to utilize the frequency converter of Giewont to match the torque (i.e. load moment) of the compressor in order to provide constant pressure.  Thus operated, vibration excitation would be reduced as a matter of course.  Furthermore, Carstensen teaches the use of a position sensor on the pump shaft (pulse transmitter, paragraph 80) and the storage of torque requirement adjusted according to rotational speed is stored in the logic of the control unit (i.e. the polar map, see also paragraph 73).  The examiner notes that, as the current combination involves functionality beyond that of Giewont alone, it would have been obvious to use such a sensor in order to provide the necessary information for operation of the method according to Carstensen.  That is, while Giewont alone is directed to a sensorless compressor, it does not teach away from the use of sensors in general.
Giewont and Carstensen do not teach that the torque prescribed corresponds to the first order of the load moment profile.  Hashimoto teaches another compressor and motor control device generally, and particularly teaches that in matching torque, a first order approximation of moment is advantageous in reducing both power consumption and vibration (paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art to control the frequency converter of Giewont to correspond to the first order of the load moment profile of the compressor in order to reduce power consumption and vibration.  
The previously cited references teach the limitations of the parent claims as discussed above, but do not teach torque control by pulse-width modulation.  Smith teaches another pump generally, and particularly teaches that pulse-width modulation is used conventionally to control torque (paragraph 394) in order to reduce excess torque use.  Smith further teaches that such control is “one effective method to control torque”.  Therefore, it would have been obvious to one of ordinary skill in the art to use pulse-width modulation as taught by Smith in the pump of Giewont in order to effectively control torque so as to produce the torque matching desired by Carstensen.
Finally, the previously applied reference refer to but do not directly teach pulse-width modulation control of torque.  Hanaoka teaches another fluid machine motor control device generally, and particularly teaches that torque is adjusted by changing (i.e. increasing or decreasing) pulse width.  As noted above, the polar map of Carstensen teaches increases and decreases in torque, and such, one of ordinary skill in the art would plainly appreciate that torque adjustment according to that method would involve adjustment of pulse width as claimed.  Alternatively, one of ordinary skill in the art would have been motivated by Hanaoka to perform the claimed pulse width adjustment in order to perform torque control as motivated by Carstensen.
Regarding claim 4, to reiterate, Carstensen teaches the use of a position sensor on the pump shaft (pulse transmitter, paragraph 80).  The examiner notes that, as the current combination involves functionality beyond that of Giewont alone, it would have been obvious to use such a sensor in order to provide the necessary information for operation of the method according to Carstensen.  That is, while Giewont alone is directed to a sensorless compressor, it does not teach away from the use of sensors in general.
Regarding claim 5, Carstensen teaches that the deviation is minimized and is less than 30% (see Fig. 13). 
Regarding claims 6 and 7, Carstensen teaches that various inputs including voltage are used to vary torque (paragraph 46).
Regarding claim 8, Giewont teaches an apparatus including a piston compressor (1, 2), a crankshaft (not illustrated, see paragraph (24), a three phase (u, v, w) motor (M), a control unit (CU), a frequency converter (FC) controlling the motor, and torque control in general (e.g. paragraph 34).  Giewont does not teach producing a torque that follows the load moment of the compressor.  Carstensen teaches another rotary fluid machine with a piston (not illustrated, see paragraph 73) and a motor (not illustrated, see paragraph 83).  Carstensen teaches another rotary fluid machine with a piston (not illustrated, see paragraph 73) and a motor (not illustrated, see paragraph 83).  Carstensen teaches that it is advantageous to match motor output torque to load torque (paragraphs 81-83) in order to provide constant pressure of pumping.  Therefore, one of ordinary skill in the art would have been motivated to utilize the frequency converter of Giewont to match the torque (i.e. load moment) of the compressor in order to provide constant pressure.  Thus operated, vibration excitation would be reduced as a matter of course.  Furthermore, Carstensen teaches the use of a position sensor on the pump shaft (pulse transmitter, paragraph 80) and the storage of torque requirement adjusted according to rotational speed is stored in the logic of the control unit (i.e. the polar map, see also paragraph 73).  The examiner notes that, as the current combination involves functionality beyond that of Giewont alone, it would have been obvious to use such a sensor in order to provide the necessary information for operation of the method according to Carstensen.  That is, while Giewont alone is directed to a sensorless compressor, it does not teach away from the use of sensors in general.
Giewont and Carstensen do not teach that the torque prescribed corresponds to the first order of the load moment profile.  Hashimoto teaches another compressor and motor control device generally, and particularly teaches that in matching torque, a first order approximation of moment is advantageous in reducing both power consumption and vibration (paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art to control the frequency converter of Giewont to correspond to the first order of the load moment profile of the compressor in order to reduce power consumption and vibration.  
The previously cited references teach the limitations of the parent claims as discussed above, but do not teach torque control by pulse-width modulation.  Smith teaches another pump generally, and particularly teaches that pulse-width modulation is used conventionally to control torque (paragraph 394) in order to reduce excess torque use.  Smith further teaches that such control is “one effective method to control torque”.  Therefore, it would have been obvious to one of ordinary skill in the art to use pulse-width modulation as taught by Smith in the pump of Giewont in order to effectively control torque so as to produce the torque matching desired by Carstensen.
Finally, the previously applied reference refer to but do not directly teach pulse-width modulation control of torque.  Hanaoka teaches another fluid machine motor control device generally, and particularly teaches that torque is adjusted by changing (i.e. increasing or decreasing) pulse width.  As noted above, the polar map of Carstensen teaches increases and decreases in torque, and such, one of ordinary skill in the art would plainly appreciate that torque adjustment according to that method would involve adjustment of pulse width as claimed.  Alternatively, one of ordinary skill in the art would have been motivated by Hanaoka to perform the claimed pulse width adjustment in order to perform torque control as motivated by Carstensen.
Regarding claim 10, Giewont teaches that the control unit (CU) is integrated in the frequency converter (see Fig. 3).
Regarding claim 11, Giewont teaches an apparatus including a piston compressor (1, 2), a crankshaft (not illustrated, see paragraph (24), a three phase (u, v, w) motor (M), a control unit (CU), a frequency converter (FC) controlling the motor, and torque control in general (e.g. paragraph 34).  Giewont does not teach producing a torque that follows the load moment of the compressor.  Carstensen teaches another rotary fluid machine with a piston (not illustrated, see paragraph 73) and a motor (not illustrated, see paragraph 83).  Carstensen teaches that it is advantageous to match motor output torque to load torque (paragraphs 81-83) in order to provide constant pressure of pumping.  Therefore, one of ordinary skill in the art would have been motivated to utilize the frequency converter of Giewont to match the torque (i.e. load moment) of the compressor in order to provide constant pressure.  Thus operated, vibration excitation would be reduced as a matter of course.  Furthermore, it would have been obvious to provide the position determination in the control unit as both references indicate that calculation is required to arrive at that quantity. Giewont and Carstensen do not teach that the torque prescribed corresponds to the first order of the load moment profile.  Hashimoto teaches another compressor and motor control device generally, and particularly teaches that in matching torque, a first order approximation of moment is advantageous in reducing both power consumption and vibration (paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art to control the frequency converter of Giewont to correspond to the first order of the load moment profile of the compressor in order to reduce power consumption and vibration.  Furthermore Carstensen teaches the use of a position sensor on the pump shaft (pulse transmitter, paragraph 80).  The examiner notes that, as the current combination involves functionality beyond that of Giewont alone, it would have been obvious to use such a sensor in order to provide the necessary information for operation of the method according to Carstensen.  That is, while Giewont alone is directed to a sensorless compressor, it does not teach away from the use of sensors in general.
Giewont and Carstensen do not teach that the torque prescribed corresponds to the first order of the load moment profile.  Hashimoto teaches another compressor and motor control device generally, and particularly teaches that in matching torque, a first order approximation of moment is advantageous in reducing both power consumption and vibration (paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art to control the frequency converter of Giewont to correspond to the first order of the load moment profile of the compressor in order to reduce power consumption and vibration.  
The previously cited references teach the limitations of the parent claims as discussed above, but do not teach torque control by pulse-width modulation.  Smith teaches another pump generally, and particularly teaches that pulse-width modulation is used conventionally to control torque (paragraph 394) in order to reduce excess torque use.  Smith further teaches that such control is “one effective method to control torque”.  Therefore, it would have been obvious to one of ordinary skill in the art to use pulse-width modulation as taught by Smith in the pump of Giewont in order to effectively control torque so as to produce the torque matching desired by Carstensen.
Finally, the previously applied reference refer to but do not directly teach pulse-width modulation control of torque.  Hanaoka teaches another fluid machine motor control device generally, and particularly teaches that torque is adjusted by changing (i.e. increasing or decreasing) pulse width.  As noted above, the polar map of Carstensen teaches increases and decreases in torque, and such, one of ordinary skill in the art would plainly appreciate that torque adjustment according to that method would involve adjustment of pulse width as claimed.  Alternatively, one of ordinary skill in the art would have been motivated by Hanaoka to perform the claimed pulse width adjustment in order to perform torque control as motivated by Carstensen.
Response to Arguments
Applicant’s arguments, see page 6, filed 12 August 2022, with respect to the rejection(s) of claim(s) 1, 5-8 and 10-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanaoka, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6 October 2022